333 F.2d 32
Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Appellant,v.Louis A. JOUBERT, Appellee.
No. 20880.
United States Court of Appeals Fifth Circuit.
June 18, 1964.

Robert V. Zener, Sherman L. Cohn, Attys., Dept. of Justice, Washington, D.C., John W. Douglas, Asst. Atty. Gen., Edward L. Shaheen, U.S. Atty., for appellant.
Albert John Boudreaux, Pavy & Boudreaux, Opelousas, La., for appellee.
Before BROWN, MOORE1 and GEWIN, Circuit Judges.
PER CURIAM.


1
The District Court for the Western District of Louisiana reversed a determination by the Secretary of Health, Education and Welfare that the claimant Joubert was not entitled to old age benefits under the Social Security Act, 42 U.S.C.A. 411(a).  The Secretary concluded that the activities of Mr. Joubert did not constitute 'material participation' under the above cited section relating to self-employment income in the production or management of production of agricultural commodities.  The Secretary appealed.


2
After a careful analysis of the record, we agree with the District Court.  On this date this Court has released its opinion in Celebrezze v. Miller, 333 F.2d 29, and considers the decision there rendered controlling in this case.


3
The judgment is affirmed.



1
 Of the Second Circuit, sitting by designation